Citation Nr: 0724289	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-40 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to Department of Veterans Affairs (VA) 
benefits based on the character of the appellant's discharge.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The appellant served on active duty from November 1967 to 
December 1970, and was discharged under other than honorable 
conditions.

By a February 1971 administrative decision, it was determined 
that the appellant was not entitled to any benefits from VA 
because of the character and nature of his discharge.  That 
determination was subsequently upheld on a variety of 
occasions to include a July 1971 denial of VA benefits, an 
April 1988 VA administrative decision, and a June 1989 
decision by the Board of Veterans' Appeals (Board).  
Subsequent decisions promulgated in October 1993, August 
1995, and November 1999 continued to deny VA benefits based 
upon the character of the appellant's discharge.

This matter is before the Board on appeal from a January 2004 
determination by the VA Regional Office (RO) in Los Angeles, 
California, which confirmed that the character of the 
appellant's discharge was a bar to VA benefits.

The appellant provided testimony at a hearing before the 
undersigned Veterans Law Judge in May 2007.  A transcript of 
this hearing has been associated with the appellant's VA 
claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The appellant was discharged under other than honorable 
conditions.

3.  By a February 1971 administrative decision, it was 
determined that the appellant was not entitled to any 
benefits from VA because of the character and nature of his 
discharge.  That determination was subsequently upheld on a 
variety of occasions to include a July 1971 denial of VA 
benefits; an April 1988 VA administrative decision; a June 
1989 Board decision; and RO decisions promulgated in October 
1993, August 1995, and November 1999.

4.  By a Judgment dated in October 2001, the United States 
Court of Appeals for Veterans Claims (Court) determined that 
the time allowed for motions under Rule 35 of the Court's 
Rules of Practice and Procedure had expired.

5.  Although the evidence received since the last prior 
denial was not previously submitted to agency decisionmakers, 
it does not relate to an unestablished fact necessary to 
substantiate the claim, is cumulative and redundant of the 
evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence not having been received to reopen 
a claim of entitlement to VA benefits based on the character 
of the appellant's discharge, the benefit sought on appeal is 
denied.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.12, 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Court has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In addition, during the 
pendency of this appeal, the Court issued a decision in the 
appeal of Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
established significant new requirements with respect to the 
content of the notice necessary for those cases involving the 
reopening of previously denied claims.  Specifically, the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  

In this case, the appellant was sent a letter in March 2003 
which noted the last prior denial of November 1999, and that 
the decision was final.  Further, this letter noted that he 
could ask the Service Department Discharge Review Board (DRB) 
to change the character of his discharge, or he could apply 
for a correction of his military records through the Service 
Department Board Correction of Military Records.  Although 
this letter did not refer to the issue of whether new and 
material evidence had been received, subsequent letters dated 
in July and October 2005 did address this issue.  

Taken together, these letters informed the appellant of the 
evidence necessary to substantiate his current appellate 
claim, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the appellant to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holdings in Quartuccio, supra, and 
Kent, supra.  Moreover, an additional letter dated in 
February 2007 contained the specific information regarding 
disability rating(s) and effective date(s) mandated by the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also notes that the appellant has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).  Moreover, this finding is supported by 
the fact that, as detailed above, he has sought VA benefits 
on multiple prior occasions and has been consistently 
informed that the character of his discharge was a bar to 
benefits.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate her claims 
and the avenues through which she might obtain such evidence, 
and of the allocation of responsibilities between herself and 
VA in obtaining such evidence.  Accordingly, there is no 
further duty to notify.

In addition, the duty to assist the appellant has been 
satisfied in this case.  All pertinent records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the appellant's claims.  Nothing in the 
record indicates the appellant has identified the existence 
of any relevant evidence that is not of record.  Further, he 
has had the opportunity to present evidence and argument in 
support of his claim, to include at the May 2007 hearing.  
Under the law, an examination is not required in the context 
of new and material evidence claims.  38 C.F.R. 
§ 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 45,628 
(August 29, 2001).  Moreover, no such development appears 
warranted in this case as the resolution of this appeal 
pertains to the circumstances of the appellant's discharge 
from service.  

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In addition, the Court has further held that in 
order to reopen a previously and finally disallowed claim 
there must be new and material evidence presented since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) 
(overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provide that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. Part 3 (2006); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001).

With respect to the underlying issue as to the character of 
the appellant's discharge, the law provides that if the 
former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim was 
based was terminated by a discharge or release under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.12.  A discharge under honorable conditions is 
binding on the VA as to the character of discharge.  38 
C.F.R. § 3.12(a).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense causing such 
discharge or release or unless otherwise specifically 
provided.  38 C.F.R. § 3.12(b).  Benefits are not payable 
where the former service member was discharged or released 
under one of the following conditions: (1) As a conscientious 
objector who refused to perform military duty, wear the 
uniform, or comply with lawful order of competent military 
authorities; (2) By reason of the sentence of a general 
court-martial; (3) Resignation by an officer for the good of 
the service; (4) As a deserter; (5) As an alien during a 
period of hostilities, where it is affirmatively shown that 
the former service member requested his or her release; or 
(6) By reason of a discharge under other than honorable 
conditions issued as a result of an AWOL for a continuous 
period of at least 180 days.  This bar to benefit entitlement 
does not apply if there are compelling circumstances to 
warrant the prolonged unauthorized absence.  38 C.F.R. § 
3.12(c).

Reasons for going AWOL which are entitled to be given 
consideration when offered by the claimant include family 
emergencies or obligations, or similar types of obligations 
or duties owed to third parties.  The reasons for going AWOL 
should be evaluated in terms of the person's age, cultural 
background, educational level and judgmental maturity.  
Consideration should be given to how the situation appeared 
to the person himself or herself, and not how the adjudicator 
might have reacted.  Hardship or suffering incurred during 
overseas service, or as a result of combat wounds of other 
service-incurred or aggravated disability, is to be carefully 
and sympathetically considered in evaluating the person's 
state of mind at the time the prolonged AWOL period began.  
38 C.F.R. § 3.12(c).  A valid legal defense exists for the 
absence which would have precluded a conviction for AWOL.  
Compelling circumstances could occur as a matter of law if 
the absence could not validly be charged as, or lead to a 
conviction of, an offense under the Uniform Code of Military 
Justice.  For purposes of this paragraph the defense must go 
directly to the substantive issue of absence rather than to 
procedures, technicalities or formalities.

A discharge or release because of one of the offenses 
specified is considered to have been issued under 
dishonorable conditions: (1) Acceptance of an undesirable 
discharge to escape trial by general court-martial; (2) 
Mutiny or spying; (3) An offense involving moral turpitude, 
which includes, generally, conviction of a felony; (4) 
Willful and persistent misconduct, which includes a discharge 
under other than honorable conditions, if it is determined 
that it was issued because of willful and persistent 
misconduct, with the exception that a discharge because of a 
minor offense will not, be considered willful and persistent 
misconduct if service was otherwise honest, faithful and 
meritorious; or (5) Homosexual acts involving aggravating 
circumstances or other factors affecting the performance of 
duty.  38 C.F.R. § 3.12(d).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the appellant's own 
willful misconduct or, for claims filed after October 31, 
1990, the result of his or her abuse of alcohol or drugs.  38 
C.F.R. § 3.301(a).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  Willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violations of police 
regulations or ordinances will not per se constitute willful 
misconduct.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury.  A service 
department finding that injury was not due to willful 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  38 C.F.R. § 3.1(n).


Analysis.  In the instant case, and for the reasons stated 
below, the Board finds that new and material evidence has not 
been received to reopen the appellant's claim of entitlement 
to VA benefits based on the character of the appellant's 
discharge

Historically, it has been determined on multiple occasions 
that the character of the appellant's discharge was a bar to 
VA benefits.  These decisions include a February 1971 
administrative decision, a July 1971 decision, an April 1988 
VA administrative decision, a June 1989 Board decision, an 
October 1993 RO decision, an August 1995 RO decision, and a 
November 1999 RO decision.

The record also reflects that in an October 2001 Judgment, 
the Court determined that the time allowed for motions under 
Rule 35 of the Court's Rules of Practice and Procedure had 
expired.

The evidence on file at the time of the last prior denial 
includes the appellant's service records, statements from the 
appellant, testimony at a February 1987 hearing, as well as 
various medical records.

In pertinent part, the appellant's service records reflect he 
received a nonjudicial punishment in May 1968 because he 
failed to go to his appointed place of duty at the prescribed 
time.  Thereafter, in May 1969 he was tried by a special 
court martial for being absent without leave (AWOL) from on 
or about March 21 to on or about March 28, 1969, inclusive; 
disrespect to a superior noncommissioned officer; disobeying 
a lawful order of a superior noncommissioned officer and 
wrongfully communicating a threat.  In June 1969, part of 
that conviction was set aside.  Subsequent records from 
November 1970 reflect that it was proposed he be discharged 
from service with an undesirable discharge certificate due to 
an extended AWOL period from on or about July 19, 1969, to on 
or about September 14, 1970 ; i.e. for being AWOL in excess 
of one year.  He was informed of his right to challenge this 
determination, and he waived all of his rights.

The evidence of record also included a copy of a DRB decision 
that the undesirable discharge was proper and equitable.  In 
pertinent part, the majority of the DRB concluded that he had 
been separated at his own request in lieu of a trial by 
court-martial for misconduct, desertion.  It was also 
concluded that he had less than 6 months of satisfactory 
service in the Republic of Vietnam.

In short, the record reflects that the appellant's 
undesirable discharge was due to an extended period of AWOL 
for a continuous period of at least 180 days (38 C.F.R. 
§ 3.12(c)(6)) and that he accepted an undesirable discharge 
to escape trial by general court-martial (38 C.F.R. 
§ 3.12(d)(1)).  Therefore, in order to reopen this claim new 
and material evidence must be presented which addresses this 
finding.

The evidence added to the record since the last prior denial 
includes additional statements and hearing testimony from the 
appellant, a February 2005 reply from the Department of the 
Army's Board for Correction of Military Records, and 
additional medical records.

As an initial matter, the Board notes that the additional 
medical records, while not previously of record, do not 
relate to the circumstances surrounding the character of the 
appellant's discharge.  Thus, these records do not relate to 
an unestablished fact necessary to substantiate the claim.  
See 38 C.F.R. § 3.156(a).

The February 2005 reply from the Department of the Army's 
Board for Correction of Military Records is actually against 
the appellant's claim as it states, in essence, that he had 
exhausted all administrative remedies in this matter and he 
was not eligible for further reconsideration.  In short, this 
evidence shows that there has been no change in the character 
of the appellant's discharge on the part of the military.  
Consequently, this document is redundant of the evidence 
previously of record, and does not provide a reasonable 
possibility of substantiating the claim.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992) (unfavorable evidence does 
not "trigger a reopening").

The Board acknowledges that the appellant's statements and 
testimony at the May 2007 hearing do relate to the 
circumstances of his discharge from military service.  
However, a portion of his hearing testimony appears to relate 
to the circumstances surrounding the charges addressed at the 
May 1969 special court martial.  See Transcript pp. 3-4.  As 
detailed above, this incident(s) was not what led to his 
undesirable discharge.  Although he acknowledged he was AWOL 
for an extended period of time, he indicated that he had been 
granted a 30 day furlough, that he stayed away following the 
end of this furlough, and that he was only gone for about 2 
months when he was detained by a troop patrol.  See 
Transcript pp. 4-5.  This is inconsistent with the evidence 
of record which reflects he was AWOL for more than 1 year, 
from July 19, 1969, to September 14, 1970.

The Board further finds that the additional evidence, to 
include the appellant's hearing testimony, does not provide 
compelling circumstances as described by 38 C.F.R. § 3.12(c) 
so as to warrant this prolonged period of AWOL.  Without such 
evidence, there is no reasonable possibility of 
substantiating a claim for VA benefits.  See 38 C.F.R. 
§ 3.156(a).

The Board also reiterates that, as noted above, the majority 
of the DRB concluded that the appellant had been separated at 
his own request in lieu of a trial by court-martial for 
misconduct, desertion.  Although the appellant contended at 
his May 2007 hearing that he accepted discharge because he 
was informed this would be upgraded within 6 months, this 
contention is not supported by the service records pertaining 
to this matter.  More importantly, he had previously advanced 
this contention at the time of the prior denials, to include 
a statement apparently received in 1984.  As such, this 
testimony is cumulative and redundant of the evidence 
previously of record.  See 38 C.F.R. § 3.156(a).

There being no other evidence received since the last prior 
denial, the Board finds that while this additional evidence 
was not previously submitted to agency decisionmakers, it 
does not relate to an unestablished fact necessary to 
substantiate the claim, is cumulative and redundant of the 
evidence of record at the time of the last prior final 
denial, and does not raise a reasonable possibility of 
substantiating the claim.  In short, new and material 
evidence has not been received in accord with 38 C.F.R. § 
3.156(a).  As the appellant has not submitted new and 
material evidence in support of his request to reopen, the 
Board does not have jurisdiction to consider the claim or to 
order additional development.  See Barnett v. Brown, 83 F.3d. 
1380 (Fed. Cir. 1996).


ORDER

New and material evidence not having been received to reopen 
a claim of entitlement to VA benefits based on the character 
of the appellant's discharge, the benefit sought on appeal is 
denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


